 


109 HR 1763 IH: Terrorist Penalties Enhancement Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1763 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Carter (for himself, Mr. Green of Wisconsin, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To increase criminal penalties relating to terrorist murders, deny Federal benefits to terrorists, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Terrorist Penalties Enhancement Act of 2005. 
2.Penalties for terrorist offenses resulting in death; denial of Federal benefits to terrorists 
(a)In GeneralChapter 113B of title 18, United States Code, is amended by adding at the end the following: 
 
2339E.Terrorist offenses resulting in death 
(a)Whoever, in the course of committing a terrorist offense, engages in conduct that results in the death of a person, shall be punished by death or imprisoned for any term of years or for life. 
(b)As used in this section, the term terrorist offense means— 
(1)a Federal felony offense that is— 
(A)a Federal crime of terrorism as defined in section 2332b(g) except to the extent such crime is an offense under section 1363; or 
(B)an offense under this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic Energy Act of 1954; or 
(2)a Federal offense that is an attempt or conspiracy to commit an offense described in paragraph (1). 
2339F.Denial of Federal benefits to terrorists 
(a)An individual or corporation who is convicted of a terrorist offense (as defined in section 2339E) shall, as provided by the court on motion of the Government, be ineligible for any or all Federal benefits for any term of years or for life. 
(b)As used in this section, the term Federal benefit has the meaning given that term in section 421(d) of the Controlled Substances Act, and also includes any assistance or benefit described in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, with the same limitations and to the same extent as provided in section 115 of that Act with respect to denials of benefits and assistance to which that section applies.. 
(b)Conforming Amendment to Table of SectionsThe table of sections at the beginning of the chapter 113B of title 18, United States Code, is amended by adding at the end the following new items: 
 
 
2339D. Terrorist offenses resulting in death 
2339E. Denial of federal benefits to terrorists. 
(c)Aggravating Factor in Death Penalty CasesSection 3592(c)(1) of title 18, United States Code, is amended by inserting section 2339D (terrorist offenses resulting in death), after destruction),. 
3.Death penalty in certain air piracy cases occurring before enactment of the Federal Death Penalty Act of 1994Section 60003 of the Violent Crime Control and Law Enforcement Act of 1994, (Public Law 103–322), is amended, as of the time of its enactment, by adding at the end the following: 
 
(c)Death penalty procedures for certain previous aircraft piracy violationsAn individual convicted of violating section 46502 of title 49, United States Code, or its predecessor, may be sentenced to death in accordance with the procedures established in chapter 228 of title 18, United States Code, if for any offense committed before the enactment of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322), but after the enactment of the Antihijacking Act of 1974 (Public Law 93–366), it is determined by the finder of fact, before consideration of the factors set forth in sections 3591(a)(2) and 3592(a) and (c) of title 18, United States Code, that one or more of the factors set forth in former section 46503(c)(2) of title 49, United States Code, or its predecessor, has been proven by the Government to exist, beyond a reasonable doubt, and that none of the factors set forth in former section 46503(c)(1) of title 49, United States Code, or its predecessor, has been proven by the defendant to exist, by a preponderance of the information. The meaning of the term especially heinous, cruel, or depraved, as used in the factor set forth in former section 46503(c)(2)(B)(iv) of title 49, United States Code, or its predecessor, shall be narrowed by adding the limiting language in that it involved torture or serious physical abuse to the victim, and shall be construed as when that term is used in section 3592(c)(6) of title 18, United States Code.. 
 
